EXAMINER’S AMENDMENT AND 
STATEMENT OF REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response and Claim Status
The instant Office action is responsive to the response received January 4, 2022 (the “Response”) and the interview conducted January 28, 2022 (the “Interview”).  In response to the Response and the Interview, the previous rejection of claims 1, 6, and 7 under 35 U.S.C. § 103(a)
is WITHDRAWN.
Claims 1, 4, 6, and 8 are currently pending.  

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Tomoki Tanida (Reg. No. 60,453) on January 28, 2022.

Claim 6 (Currently Amended): A certification method for a communication device that certifies a plurality of devices participating a network, wherein the plurality of devices includes a first device, a second device, and a third device, the certification method comprising:
in response to the communication device recovering from a power-down, simultaneously sending a first request for re-certification to the first device and a 
in response to the first device not responding to the first request and the second device responding to the second request, skipping the re-certification to the first device, continuing the re-certification to the second device, and sending a third request for re-certification to the third device;
wherein in response to the plurality of devices being required to be re-certified, a priority level of re-certification of each device is determined based on a history or a schedule of communication associated with each device; and
wherein in response to the plurality of devices including a fourth device and the fourth device is given a highest priority level, a fourth request for re-certification is sent to the fourth device before the first request for re-certification is sent to the first device and the second request for re-certificate is sent to the second device.

Claim 8 (Currently Amended): A certification method for a communication device that certifies a plurality of devices participating a network, wherein the plurality of devices includes a first device, a second device, and a third device, the certification method comprising:
in response to the communication device recovering from a power-down, simultaneously sending a first request for re-certification to the first device and a second request for re-certification to the second device, wherein the first and second requests are initial requests for the first and second devices, respectively, to respond to the communication device; and
in response to the first device not responding to the first request and the second device responding to the second request, skipping the re-certification to the 
wherein in response to the plurality of devices being re-certified, a re-certification process for each device are performed, keys for unicast communication that differ from one device to another is provided to the devices, respectively, and after the keys for unicast communication are provided respectively to the devices, a key for multicast communication common to the plurality of devices is provided to the respective devices by multicast communication.

Allowable Subject Matter
Claims 1, 4, 6, and 8 allowed.
Regarding claim 1, the prior art of record does not teach wherein the processor is further programmed to, when1 the plurality of devices is required to be re-certified, determine a priority level of re-certification of each device, based on a history or a schedule of communication associated with each device; and
when2 the plurality of devices includes a fourth device and the fourth device is given a highest priority level, the processor is programmed to send a fourth request for re-certification to the fourth device before sending the first request for re-certification to the first device and the second request for re-certificate to the second device.  Claim 6 by analogy.
Regarding claim 4, the prior art of record does not teach wherein when3 the plurality of devices are re-certified, the processor is programmed to perform a re-certification process for each device, provide keys for unicast communication that differ from one device to another to the devices, respectively, and provide, after the keys for unicast communication are provided respectively to the devices, a key for multicast communication common to the plurality of devices to the respective devices by multicast communication.  Claim 8 by analogy.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The broadest reasonable interpretation of an apparatus claim with structure that performs a function that need only occur if a condition precedent is met, still requires structure for performing the function should the condition occur.  See Ex parte Schulhauser, Appeal 2013-007847, 2016 WL 6277792 (PTAB Apr. 28, 2016) (precedential) (holding that in a method claim, a step reciting a condition precedent does not need to be performed if the condition precedent is not met) (available at https://www.uspto.gov/sites/default/files/documents/Ex%20parte%20Schulhauser%202016_04_28.pdf; last visited Nov. 22, 2019); see also MPEP § 2111. 04(II) (citing Schulhauser).  Therefore, the Examiner’s interpretation of device claim 1 differs from method claims because the structure, namely the device configured to perform the recited functions, is present in the device regardless of whether the conditions are met and the function is actually performed.
        2 See supra f. 1.
        3 See supra f. 1.